DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 02/02/2021 in response to  the Non-Final Office Action dated 11/19/2020.
Claims 2, 15, 26 and 29 have been previously cancelled.
Claims 1, 3-14, 16-25, 27-28 and 30-34 are pending.

Response to Arguments
Applicant's arguments filed on 02/02/2021 have been fully reviewed. However, Applicant’s amendments are found not sufficient to overcome the rejection based on MATER. 
The Examiner respectfully disagrees with Applicant’s argument that MATER fails to disclose “identifying, at the UE in response to determining that the first AP is not suitable, a second AP based at least in part on collocated WiFi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP, available for communication, and an indication for the second AP in the AP history table stored in the memory of the UE, wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the second AP wherein the second AP provided a service to the UE,” and “establishing communication between the UE and the second AP in response to identifying of the second AP” (see p. 12 of Applicant’s Remarks).
For example, MATER illustrates UE may receive a VoIP service from the current AP and a new AP (MATER: col. 6, lines 4-21), and MATER further illustrates the UE may roam back to the current AP from a new AP (i.e., this current AP becomes a new AP or the second AP from database, that provided a service before) (MATER: col. 5, lines 11-24).    
Claims 1, 14, 25 and 28 as amended recite same features. Thus, the Examiner’s response above would address Applicant’s arguments of independent claims 1, 14, 25 and 28.
The Examiner’s response above would address all depending claims 3-13, 16-24, 27 and 30-34 by virtue of their dependency of parent Claim 1, 14, 25 or 28. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-14, 16, 19-25, 27-28, 30-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over NANDA (US 2007/0249291 A1) in view of MATER (US 8,089,939 B1) and HARA (US 2015/0257062 A1).
Regarding Claim 1, NANDA discloses a method of communicating between an access point (AP) and a user equipment (UE) (FIG. 1), comprising: 
identifying, by a UE, a first AP available for communication (FIG. 4, [0057], “In step 402, the access terminal accesses a list access points … In step 404, the access terminal selects one of the access points on the list based on the current traffic state of the access terminal. The selection of the access point may include a periodic scan having an interval that depends on the current traffic state of the access terminal”, wherein a AP is identified once selected); 
determining, by the UE, whether the first AP is suitable based, at least in part, on an indication for the first AP in an AP history table stored in a memory of the UE (FIG. 4, [0059], “the selection of the access point in step 404 may be based on indicators derived from information in a second list regarding access points that have previously served the access terminal”, [0058], “the access terminal updates the information related to the selected one of the access points. The updated information may relate to whether the access terminal is able to associate with the selected one of the access points, the quality of service provided by the selected one of the access points, or other information”, [0031], “the processor 210 may create and maintain a database with a list of access points that have previously provided service to the access terminal 102. This database, … may include historical information relating to the quality of service provided by each access point in the past”, wherein a database is synonymous to a table), wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the first AP ([0058], “whether the access terminal is able to associate with the selected one of the access points, the quality of service provided by the selected one of the access points, … The quality of service may include delay, jitter, packet loss rate, time taken to associate with the selected one of the access points, dropped frames, or other quality indicators”, see further in [0059]); and
establishing communication between the UE and the first AP, in response to determining that the first AP is suitable ([0063], “In step 410, the access terminal is handed off to the selected access point”, wherein the handoff would indicate an establishment of connection between the UE and the selected AP because the communication between the UE and the AP is user data ready after the handoff ).
NANDA does not disclose:
identifying, at the UE in response to determining that the first AP is not suitable, a second AP, based, at least in part, on collocated Wi-Fi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP available for communication, and an indication for the second AP in the AP history table stored in the memory of the UE, wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the second AP wherein the second AP provided a service to the UE; and 
establishing communication between the UE and the second AP in response to identifying of the second AP.
However, MATER teaches:
identifying, at the UE in response to determining that the first AP is not suitable, a second AP, based, at least in part, on WiFi information in the AP history table for the second AP that the second AP is available for communication and an indication for the second AP in the AP history table stored in the memory of the UE, wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the second AP wherein the second AP provided a service to the UE (FIG. 4, step S425, wherein when link quality of current AP is less than a roaming threshold, the UE switches to a new AP at S455, i.e., when the first AP is not suitable;  FIGS. 5-6, wherein the AP history table in FIG. 6 provides indications of the second AP available for communication and link quality is the metrics determined during one ore more prior communication between the UE and the second AP, i.e., STA scans as shown in FIG. 5; see Claim 15, the database is stored in the client station, i.e. UE; col. 5, lines 12-32, “selecting a new AP or remaining linked to the current AP … The STA can measure or calculate the link quality for the candidate APs, which may include the current AP, update a database with the link quality data, and select a new AP based on the updated database”, wherein the database in FIG. 6 is a AP history table, and wherein the new AP (i.e., second AP) is collocated with the current AP (i.e., first AP), because the STA can transmit/receive signal to/from both the current AP and the new AP, i.e., within a same or overlapped communication range for the STA; see further col. 7, line 49 through col. 8, line 44; see Claims 15-16, “selecting the second access point from the database based on the measured link quality”; and col. 6, lines 4-21, “data throughput of a voice over Internet protocol (VoIP) signal that is transmitted to the STA from the current AP and a new AP”, also col. 5, lines 11-24, “roaming to a new AP …. roaming back to the current AP”); and 
establishing communication between the UE and the second AP in response to identifying of the second AP (FIGS. 4-6, col. 5, lines 60-63, “the link quality can fall rapidly to below a roaming threshold and the STA can switch to a new AP immediately. The new AP may be selected from a pre-tabulated list or database of candidate APs”, col. 6, lines 51-56; “the STA can switch to a new AP based on a sorted AP link quality database from a previous scan”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of MATER as mentioned above to the method of NANDA, in order to reduce the performance cost in each STA AP link scanning, for example, the STA may switch to a candidate AP based on a predicted link quality before the STA reaches the roaming threshold, thereby reducing latency and by decreasing the frequency of scans, thus to overcome some of performance issues in background scanning during a new AP discovery process and  (MATER: col.1, lines 41-47 and lines 51-65; col. 6, lines 28-31).
modified NANDA does not expressly disclose:
collocated WiFi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP (i.e., MATER’s indication is not based on collocated WiFi information in the AP history table).
However, HARA teaches:
collocated WiFi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP ([0130], “a control process of the mobile terminal apparatus 101 in a case where handover is performed when the strength of radio waves from the connected AP drops”; [0132], “The communications control unit 606 ascertains whether handover by the first communications unit 601 is to be performed … the communications control unit 606 searches the connection history table 500 for connection history data in which the cell-ID "C2" of the cell C2 is set in the cell-ID field, and the ESSID "ESSID-C" of the connected AP is sent in the ESSID field”; see also [0098], FIGS. 4-5, wherein the ESSID and/or BSSID are the collocated WiFi information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of HARA as mentioned above to the method of NANDA, in order to improve the power consumption of the mobile terminals during searching for the next access point for handover when the reception signal strength of a signal received from the connected access point drops by utilizing a connection history table for connection history data as suggested by HARA (see [0008] and [0098], [0130] and [0132]).

Regarding Claim 3, modified NANDA discloses the method of claim 1. 
NANDA further discloses wherein a radio access technology (RAT) of the first AP is different from a RAT of the second AP (FIG. 1, WWAN 104 and WLAN 118). 

Regarding Claim 6, modified NANDA discloses the method of claim 1. 
NANDA further discloses: wherein establishing communication between the UE and the first AP includes one of camping the UE on the first AP or initiating, by the UE, a service to be hosted by the first AP ([0063], “In step 410, the access terminal is handed off to the selected access point”, wherein the handed-off to the selected access point is camping the UE on the AP). 

Regarding Claim 7, modified NANDA discloses the method of claim 1. 
NANDA further discloses:
wherein the UE-determined metrics includes one or more of service metrics determined during sessions in which the first AP hosted a service for the UE, modem metrics determined by the UE during prior camping of the UE on the first AP, and an indication of confidence in success of a potential handover ([0058], “the access terminal updates the information related to the selected one of the access points. The updated information may relate to … the quality of service provided by the selected one of the access points, or other information. The quality of service may include delay, jitter, packet loss rate, time taken to associate with the selected one of the access points, dropped frames, or other quality indicators”). 

Regarding Claim 8, modified NANDA discloses the method of claim 1. 
NANDA further discloses the method further comprising: 
evaluating, at the UE, one or more modem metrics during camping of the UE on the first AP ([0044], “The candidate AP list may also include an indication as to whether QoS is enabled, the received signal strength indicator (RSSI) of the probe response or beacon of the access point the duration with RSSI above a given threshold”, [0045], “The WWAN Candidate List is created by the processor 210 from periodic scans for access points in the WWAN. The list may also be refreshed by observing the RSSI of any frame received from that access point”); 
evaluating, at the UE, one or more service metrics associated with a service hosted by the first AP during execution of the service ([0055], “The success, or failure, of the handoff is recorded by the processor in the Visited AP List … the processor also records in the Visited AP List various quality metrics for the target access point based on the current traffic state of the access terminal”, [0042], “Various metrics may be used to determine the voice quality of each call through an access point including, by way of example, delay, jitter, frame loss and dropped calls”); 
calculating one or more scores for the first AP based, at least in part, on the evaluated modem metrics and the evaluated service metrics ( [0034], “the number of failed attempts to associate with the access point, a weighted ratio of successful associations with the access point with the most recent successes given more weight … the number of failed attempts to establish a network connection through the access point, a weighted ratio of successful network connections through the access point with recent successes given more weight … the number of failed SIP registration attempts, the VoIP setup latency through the access point, the quality of the voice call in terms of jitter, delay, lost frames and dropped calls”, wherein those parameters are calculated scores, wherein at least the lost frames and dropped calls are related to modem performance, see [0047], “the handoff of the access terminal 102 to the WLAN access point having the highest RSSI in the Candidate AP List with an enabled handoff flag for the current traffic state of the access terminal 102, provided the RSSI is above a threshold for a sustained period of time”); and 
updating, at the UE, the AP history table based, at least in part, on the calculated one or more scores for the AP ( [0034], “The processor 210 may add access points to the Visited AP List by their MAC ID (unique identifier of the access point) … This information may be updated by the processor 210 every time it associates with an access point. Examples of access point entries include … an indication as to whether the last attempt by the access terminal to associate with the access point was successful, the number of failed attempts to associate with the access point, a weighted ratio of successful associations with the access point with the most recent successes given more weight, … a weighted ratio of successful network connections through the access point with recent successes given more weight, an indication as to whether the last SIP registration was successful, the number of failed SIP registration attempts, the VoIP setup latency through the access point, the quality of the voice call in terms of jitter, delay, lost frames and dropped calls”).

Regarding Claim 9, modified NANDA discloses the method of claim 8. 
NANDA further discloses: updating the indication in the AP history table indicating whether the first AP is suitable based, at least in part, on the one or more calculated scores or based on changes in broadcast information received from the first AP ([0034], “The processor 210 may add access points to the Visited AP List by their MAC ID … This information may be updated by the processor 210 every time it associates with an access point. Examples of access point entries include …an indication as to whether the last attempt by the access terminal to associate with the access point was successful, the number of failed attempts to associate with the access point, a weighted ratio of successful associations with the access point with the most recent successes given more weight … ”; [0039], “the information in the Visited AP List may be used to control an "association variable" that indicates the likelihood of success that the access terminal will be able to associate with the access point. The information in the Visited AP List may also be used to control a "network variable" and a "SIP registration variable" that respectively indicate the likelihood of success that the access terminal will be able to establish a network connection and complete SIP registration through the access point”). 

Regarding Claim 10, modified NANDA discloses the method of claim 9. 
NANDA further discloses: wherein updating the indication in the AP history table comprises storing the indication in at least one of a white list, a gray list, or a black list ([0037], “The processor 210 may also be configured to maintain a database containing a list of access points that should be avoided. This list may include, by way of example, rogue access points”, wherein the list of access points that should be avoided is the black list). 

Regarding Claim 11, modified NANDA discloses the method of claim 8. 
NANDA further discloses: wherein calculating the scores comprises: 
calculating an instance score periodically during execution of the service ([0038], “The processor 210 may maintain a database in volatile memory … the processor 210 periodically scans the WLAN for access points using a passive or active scan … the number of active or passive scans in which the access point was missed (i.e., missing probe response or beacons). The access point may be deleted from the Candidate AP List if there are too many missed scans or missed beacons”;  [0045], “The WWAN Candidate List is created by the processor 210 from periodic scans for access points in the WWAN. The list may also be refreshed by observing the RSSI of any frame received from that access point”, wherein at least the RSSI is based on calculation, see also [0050] and [0056]).

Regarding Claim 12, modified NANDA discloses the method of claim 1. 
determining that the first AP is associated with a service cluster (FIG.1, [0020] and [0024], “Wireless Wide Area Network (WWAN)”, “a CDMA2000 1x network and a GSM network and a UMTS network”, “one or more WLANs”, wherein the WWAN 104 and WLAN 118 are clusters); 
wherein determining whether the first AP is suitable is based on one or more cluster-specific suitability parameters ( [0025], “the access terminal 102 is capable of communicating over the WWAN 104 using 3G wireless technology. As the access terminal 102 moves into the coverage region of the WLAN 118, it may be handed off to an access point 120 and communicate over the Internet using Voice over Internet Protocol (VoIP). An IP Multimedia Subsystem (IMS) 126 may be used by the access terminal 102 to provide multimedia and voice services controlled by a Session Initiation Protocol (SIP)”, [0037], “The processor 210 may also be configured to maintain a database containing a list of access points … An access point on the list may be unable to provide acceptable service because of disturbances in the wireless channel, poor network connectivity, the inability to quickly handoff the access terminal to another access point, or for any other reason that would result in low quality service. Some access points may use local policies such as MAC address filtering or IP address filtering to prevent some access terminals from using them, in which case those access points may be listed. The list may also include access points where the access terminal failed to get an IP address. The list may also include access points where the access terminal failed to authenticate and set up a secure link even though the appropriate credentials were available. Some access points in the list may feature a poor implementation that makes them unsuitable for a given type of service (VoIP)”). 

Regarding Claim 13, modified NANDA discloses the method of claim 1. 
NANDA further discloses: 
wherein establishing communications includes establishing a voice call or a video telephony (VT) call or a data call ( [0055], “the handoff of the access terminal to an access point in the WLAN … a handoff from an access point in the WWAN … the access terminal is operating in one of several traffic states (i.e., voice call, data session, idle mode)”), and wherein the first AP is an eNB or a gNB and the AP is a macro cell, a small cell or a Wi-Fi access point (FIG.1, [0055], “the handoff of the access terminal to an access point in the WLAN … a handoff from an access point in the WWAN”, see also [0020]). 

 Regarding Claim 14, NANDA discloses a user equipment (UE) (FIG. 2), comprising: 
a memory (FIG. 2, Non-Volatile Memory 212); 
a transceiver (FIG. 2, WWAN Transceiver 202, WLAN Transceiver 204); and 
a processor in communication with the memory (FIG. 2, Processor 210), and configured to: 
identify a first AP available for communication (FIG. 4, [0057], “In step 402, the access terminal accesses a list access points … In step 404, the access terminal selects one of the access points on the list based on the current traffic state of the access terminal. The selection of the access point may include a periodic scan having an interval that depends on the current traffic state of the access terminal”, wherein a AP is identified once selected); 
determine whether the first AP is suitable based, at least in part, on an indication for the first AP in an AP history table stored in a memory of the UE (FIG.4, [0059], “the selection of the access point in step 404 may be based on indicators derived from information in a second list regarding access points that have previously served the access terminal”, [0058], “the access terminal updates the information related to the selected one of the access points. The updated information may relate to whether the access terminal is able to associate with the selected one of the access points, the quality of service provided by the selected one of the access points, or other information”, [0031], “the processor 210 may create and maintain a database with a list of access points that have previously provided service to the access terminal 102. This database, … may include historical information relating to the quality of service provided by each access point in the past”, wherein a database is synonymous to a table), wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the first AP ([0058], “whether the access terminal is able to associate with the selected one of the access points, the quality of service provided by the selected one of the access points, … The quality of service may include delay, jitter, packet loss rate, time taken to associate with the selected one of the access points, dropped frames, or other quality indicators”, see further in [0059]); and 
establish communication between the UE and the first AP, in response to determining that the first AP is suitable ( [0063], “In step 410, the access terminal is handed off to the selected access point”, wherein the handoff would indicate an establishment of connection between the UE and the first AP is complete because the communication between the UE and the AP is user data ready after the handoff ).
NANDA does not disclose:
identify, at the UE in response to determining that the first AP is not suitable, a second AP, based, at least in part, on collocated Wi-Fi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP available for communication, and an indication for the second AP in the AP history table stored in the memory of the UE, wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the second AP wherein the second AP provided a service to the UE; and 
establish communication between the UE and the second AP in response to identifying of the second AP.
However, MATER teaches:
identify, at the UE in response to determining that the first AP is not suitable, a second AP, based, at least in part, on WiFi information in the AP history table for the second AP that the second AP is available for communication and an indication for the second AP in the AP history table stored in the memory of the UE, wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the second AP wherein the second AP provided a service to the UE (FIG. 4, step S425, wherein when link quality of current AP is less than a roaming threshold, the UE switches to a new AP at S455, i.e., when the first AP is not suitable;  FIGS. 5-6, wherein the AP history table in FIG. 6 provides indications of the second AP available for communication and link quality is the metrics determined during one ore more prior communication between the UE and the second AP, i.e., STA scans as shown in FIG. 5; see Claim 15, the database is stored in the client station, i.e. UE; col. 5, lines 12-32, “selecting a new AP or remaining linked to the current AP … The STA can measure or calculate the link quality for the candidate APs, which may include the current AP, update a database with the link quality data, and select a new AP based on the updated database”, wherein the database in FIG. 6 is a AP history table, and wherein the new AP (i.e., second AP) is collocated with the current AP (i.e., first AP), because the STA can transmit/receive signal to/from both the current AP and the new AP, i.e., within a same or overlapped communication range for the STA; see further col. 7, line 49 through col. 8, line 44; see Claims 15-16,   “selecting the second access point from the database based on the measured link quality”; and col. 6, lines 4-21, “data throughput of a voice over Internet protocol (VoIP) signal that is transmitted to the STA from the current AP and a new AP”, also col. 5, lines 11-24, “roaming to a new AP …. roaming back to the current AP”); and 
establish communication between the UE and the second AP in response to identifying of the second AP (FIGS. 4-6, col. 5, lines 60-63, “the link quality can fall rapidly to below a roaming threshold and the STA can switch to a new AP immediately. The new AP may be selected from a pre-tabulated list or database of candidate APs”, col. 6, lines 51-56; “the STA can switch to a new AP based on a sorted AP link quality database from a previous scan”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of MATER as mentioned above to the method of NANDA, in order to reduce the performance cost in each STA AP link scanning, for example, the STA may switch to a candidate AP based on a predicted link quality before the STA reaches the roaming threshold, thereby reducing latency and by decreasing the frequency of scans, thus to overcome some of performance issues in background scanning during a new AP discovery process and  (MATER: col.1, lines 41-47 and lines 51-65; col. 6, lines 28-31).
modified NANDA does not expressly disclose:
collocated WiFi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP (i.e., MATER’s indication is not based on collocated WiFi information in the AP history table).
However, HARA teaches:
collocated WiFi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP ([0130], “a control process of the mobile terminal apparatus 101 in a case where handover is performed when the strength of radio waves from the connected AP drops”; [0132], “The communications control unit 606 ascertains whether handover by the first communications unit 601 is to be performed … the communications control unit 606 searches the connection history table 500 for connection history data in which the cell-ID "C2" of the cell C2 is set in the cell-ID field, and the ESSID "ESSID-C" of the connected AP is sent in the ESSID field”; see also [0098], FIGS. 4-5, wherein the ESSID and/or BSSID are the collocated WiFi information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of HARA as mentioned above to the method of NANDA, in order to improve the power consumption of the mobile terminals during searching for the next access point for handover when the reception signal strength of a signal received from the connected access point drops by utilizing a connection history table for connection history data as suggested by HARA (see [0008] and [0098], [0130] and [0132]).

Regarding Claim 16, modified NANDA discloses the UE of claim 14. 
NANDA further discloses wherein a radio access technology (RAT) of the first AP is different from a RAT of the second AP (FIG. 1, WWAN 104 and WLAN 118). 

Regarding Claim 19, modified NANDA discloses the UE of claim 14. 
NANDA further discloses: wherein the processor is configured such that establishing communication between the UE and the first AP includes one of camping the UE on the first AP or initiating, by the UE, a service to be hosted by the first AP ([0063], “In step 410, the access terminal is handed off to the selected access point”, wherein the handed-off to the selected access point is camping the UE on the AP). 

Regarding Claim 20, modified NANDA discloses the UE of claim 14. 
NANDA further discloses:
wherein the UE-determined metrics includes at least one of service metrics determined during sessions in which the first AP hosted a service for the UE, modem metrics determined by the UE during prior camping of the UE on the first AP, and an indication of confidence in success of a potential handover ([0058], “the access terminal updates the information related to the selected one of the access points. The updated information may relate to … the quality of service provided by the selected one of the access points, or other information. The quality of service may include delay, jitter, packet loss rate, time taken to associate with the selected one of the access points, dropped frames, or other quality indicators”). 
 
Regarding Claim 21, modified NANDA discloses the UE of claim 14. 
NANDA further discloses wherein the processor is further configured to: 
evaluate one or more modem metrics during camping of the UE on the first AP ([0044], “The candidate AP list may also include an indication as to whether QoS is enabled, the received signal strength indicator (RSSI) of the probe response or beacon of the access point the duration with RSSI above a given threshold”, [0045], “The WWAN Candidate List is created by the processor 210 from periodic scans for access points in the WWAN. The list may also be refreshed by observing the RSSI of any frame received from that access point”); 
evaluate one or more service metrics associated with a service hosted by the first AP during execution of the service ([0055], “The success, or failure, of the handoff is recorded by the processor in the Visited AP List … the processor also records in the Visited AP List various quality metrics for the target access point based on the current traffic state of the access terminal”, [0042], “Various metrics may be used to determine the voice quality of each call through an access point including, by way of example, delay, jitter, frame loss and dropped calls”); 
calculate one or more scores for the first AP based, at least in part, on the evaluated modem metrics and the evaluated service metrics ( [0034], “the number of failed attempts to associate with the access point, a weighted ratio of successful associations with the access point with the most recent successes given more weight … the number of failed attempts to establish a network connection through the access point, a weighted ratio of successful network connections through the access point with recent successes given more weight … the number of failed SIP registration attempts, the VoIP setup latency through the access point, the quality of the voice call in terms of jitter, delay, lost frames and dropped calls”, wherein those parameters are calculated scores, wherein at least the lost frames and dropped calls are related to modem performance, see [0047], “the handoff of the access terminal 102 to the WLAN access point having the highest RSSI in the Candidate AP List with an enabled handoff flag for the current traffic state of the access terminal 102, provided the RSSI is above a threshold for a sustained period of time”); and 
update the AP history table based, at least in part, on the calculated one or more scores for the AP ( [0034], “The processor 210 may add access points to the Visited AP List by their MAC ID (unique identifier of the access point) … This information may be updated by the processor 210 every time it associates with an access point. Examples of access point entries include … an indication as to whether the last attempt by the access terminal to associate with the access point was successful, the number of failed attempts to associate with the access point, a weighted ratio of successful associations with the access point with the most recent successes given more weight, … a weighted ratio of successful network connections through the access point with recent successes given more weight, an indication as to whether the last SIP registration was successful, the number of failed SIP registration attempts, the VoIP setup latency through the access point, the quality of the voice call in terms of jitter, delay, lost frames and dropped calls”).

Regarding Claim 22, modified NANDA discloses the UE of claim 21. 
NANDA further discloses: wherein the processor is further configured to update the indication in the AP history table indicating whether the first AP is suitable based, at least in part, on the one or more calculated scores or based on changes in broadcast information received from the first AP ([0034], “The processor 210 may add access points to the Visited AP List by their MAC ID … This information may be updated by the processor 210 every time it associates with an access point. Examples of access point entries include …an indication as to whether the last attempt by the access terminal to associate with the access point was successful, the number of failed attempts to associate with the access point, a weighted ratio of successful associations with the access point with the most recent successes given more weight … ”; [0039], “the information in the Visited AP List may be used to control an "association variable" that indicates the likelihood of success that the access terminal will be able to associate with the access point. The information in the Visited AP List may also be used to control a "network variable" and a "SIP registration variable" that respectively indicate the likelihood of success that the access terminal will be able to establish a network connection and complete SIP registration through the access point”). 

Regarding Claim 23, modified NANDA discloses the UE of claim 22. 
NANDA further discloses: wherein the processor is further configured such that updating the indication in the AP history table comprises storing the indication in at least one of a white list, a gray list, or a black list ([0037], “The processor 210 may also be configured to maintain a database containing a list of access points that should be avoided. This list may include, by way of example, rogue access points”, wherein the list of access points that should be avoided is the black list). 

Regarding Claim 24, modified NANDA discloses the UE of claim 21. 
NANDA further discloses: wherein the processor is further configured to calculate the scores by calculating an instance score periodically during execution of the service ([0038], “The processor 210 may maintain a database in volatile memory … the processor 210 periodically scans the WLAN for access points using a passive or active scan … the number of active or passive scans in which the access point was missed (i.e., missing probe response or beacons). The access point may be deleted from the Candidate AP List if there are too many missed scans or missed beacons”;  [0045], “The WWAN Candidate List is created by the processor 210 from periodic scans for access points in the WWAN. The list may also be refreshed by observing the RSSI of any frame received from that access point”, wherein the at least RSSI is based on calculation, see also [0050] and [0056]).

Regarding Claim 25, NANDA discloses a user equipment (UE) (FIG. 2), comprising:
means for identifying a first AP available for communication (FIG. 2, UE 102, FIG.4, [0057], “In step 402, the access terminal accesses a list access points … In step 404, the access terminal selects one of the access points on the list based on the current traffic state of the access terminal. The selection of the access point may include a periodic scan having an interval that depends on the current traffic state of the access terminal”, wherein a AP is identified once selected); 
means for determining whether the first AP is suitable based, at least in part, on an indication for the first AP in an AP history table stored in a memory of the UE (FIG.2, UE 102, FIG.4, FIG.4, [0059], “the selection of the access point in step 404 may be based on indicators derived from information in a second list regarding access points that have previously served the access terminal”, [0058], “the access terminal updates the information related to the selected one of the access points. The updated information may relate to whether the access terminal is able to associate with the selected one of the access points, the quality of service provided by the selected one of the access points, or other information”, [0031], “the processor 210 may create and maintain a database with a list of access points that have previously provided service to the access terminal 102. This database, … may include historical information relating to the quality of service provided by each access point in the past”, wherein a database is synonymous to a table), wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the first AP ([0058], “whether the access terminal is able to associate with the selected one of the access points, the quality of service provided by the selected one of the access points, … The quality of service may include delay, jitter, packet loss rate, time taken to associate with the selected one of the access points, dropped frames, or other quality indicators”, see further in [0059]); and 
means for establishing communication between the UE and the first AP, in response to determining that the first AP is suitable (FIG.2, UE 102, FIG.4, [0063], “In step 410, the access terminal is handed off to the selected access point”, wherein the handoff would indicate an establishment of connection between the UE and the selected AP because the communication between the UE and the AP is on user data ready transmission after the handoff ).
NANDA does not disclose:
NANDA does not disclose:
means for identifying, at the UE in response to determining that the first AP is not suitable, a second AP, based, at least in part, on collocated Wi-Fi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP available for communication, and an indication for the second AP in the AP history table stored in the memory of the UE, wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the second AP wherein the second AP provided a service to the UE; and 
means for establishing communication between the UE and the second AP in response to identifying of the second AP.
However, MATER teaches:
means for identifying, at the UE in response to determining that the first AP is not suitable, a second AP, based, at least in part, on WiFi information in the AP history table for the second AP that the second AP is available for communication and an indication for the second AP in the AP history table stored in the memory of the UE, wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the second AP wherein the second AP provided a service to the UE (FIG. 4, step S425, wherein when link quality of current AP is less than a roaming threshold, the UE switches to a new AP at S455, i.e., when the first AP is not suitable;  FIGS. 5-6, wherein the AP history table in FIG. 6 provides indications of the second AP available for communication and link quality is the metrics determined during one ore more prior communication between the UE and the second AP, i.e., STA scans as shown in FIG. 5; see Claim 15, the database is stored in the client station, i.e. UE; col. 5, lines 12-32, “selecting a new AP or remaining linked to the current AP … The STA can measure or calculate the link quality for the candidate APs, which may include the current AP, update a database with the link quality data, and select a new AP based on the updated database”, wherein the database in FIG. 6 is a AP history table, and wherein the new AP (i.e., second AP) is collocated with the current AP (i.e., first AP), because the STA can transmit/receive signal to/from both the current AP and the new AP, i.e., within a same or overlapped communication range for the STA; see further col. 7, line 49 through col. 8, line 44; see Claims 15-16,   “selecting the second access point from the database based on the measured link quality”; and col. 6, lines 4-21, “data throughput of a voice over Internet protocol (VoIP) signal that is transmitted to the STA from the current AP and a new AP”, also col. 5, lines 11-24, “roaming to a new AP …. roaming back to the current AP”); and 
means for establishing communication between the UE and the second AP in response to identifying of the second AP (FIGS. 4-6, col. 5, lines 60-63, “the link quality can fall rapidly to below a roaming threshold and the STA can switch to a new AP immediately. The new AP may be selected from a pre-tabulated list or database of candidate APs”, col. 6, lines 51-56; “the STA can switch to a new AP based on a sorted AP link quality database from a previous scan”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of MATER as mentioned above to the method of NANDA, in order to reduce the performance cost in each STA AP link scanning, for example, the STA may switch to a candidate AP based on a predicted link quality before the STA reaches the roaming threshold, thereby reducing latency and by decreasing the frequency of scans, thus to overcome some of performance issues in background scanning during a new AP discovery process and  (MATER: col.1, lines 41-47 and lines 51-65; col. 6, lines 28-31).
modified NANDA does not expressly disclose:
collocated WiFi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP (i.e., MATER’s indication is not based on collocated WiFi information in the AP history table).
However, HARA teaches:
collocated WiFi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP ([0130], “a control process of the mobile terminal apparatus 101 in a case where handover is performed when the strength of radio waves from the connected AP drops”; [0132], “The communications control unit 606 ascertains whether handover by the first communications unit 601 is to be performed … the communications control unit 606 searches the connection history table 500 for connection history data in which the cell-ID "C2" of the cell C2 is set in the cell-ID field, and the ESSID "ESSID-C" of the connected AP is sent in the ESSID field”; see also [0098], FIGS. 4-5, wherein the ESSID and/or BSSID are the collocated WiFi information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of HARA as mentioned above to the method of NANDA, in order to improve the power consumption of the mobile terminals during searching for the next access point for handover when the reception signal strength of a signal received from the connected access point drops by utilizing a connection history table for connection history data as suggested by HARA (see [0008] and [0098], [0130] and [0132]).

Regarding Claim 27, modified NANDA discloses the UE of claim 25. 
NANDA further discloses: 
means for evaluating one or more modem metrics during camping of the UE on the first AP ([0044], “The candidate AP list may also include an indication as to whether QoS is enabled, the received signal strength indicator (RSSI) of the probe response or beacon of the access point the duration with RSSI above a given threshold”, [0045], “The WWAN Candidate List is created by the processor 210 from periodic scans for access points in the WWAN. The list may also be refreshed by observing the RSSI of any frame received from that access point”); 
means for evaluating one or more service metrics associated with a service hosted by the first AP during execution of the service ([0055], “The success, or failure, of the handoff is recorded by the processor in the Visited AP List … the processor also records in the Visited AP List various quality metrics for the target access point based on the current traffic state of the access terminal”, [0042], “Various metrics may be used to determine the voice quality of each call through an access point including, by way of example, delay, jitter, frame loss and dropped calls”); 
means for calculating one or more scores for the first AP based, at least in part, on the evaluated modem metrics and the evaluated service metrics ( [0034], “the number of failed attempts to associate with the access point, a weighted ratio of successful associations with the access point with the most recent successes given more weight … the number of failed attempts to establish a network connection through the access point, a weighted ratio of successful network connections through the access point with recent successes given more weight … the number of failed SIP registration attempts, the VoIP setup latency through the access point, the quality of the voice call in terms of jitter, delay, lost frames and dropped calls”, wherein those parameters are calculated scores, wherein at least the lost frames and dropped calls are related to modem performance, see [0047], “the handoff of the access terminal 102 to the WLAN access point having the highest RSSI in the Candidate AP List with an enabled handoff flag for the current traffic state of the access terminal 102, provided the RSSI is above a threshold for a sustained period of time”); and 
means for updating the AP history table based, at least in part, on the calculated one or more scores for the AP ( [0034], “The processor 210 may add access points to the Visited AP List by their MAC ID (unique identifier of the access point) … This information may be updated by the processor 210 every time it associates with an access point. Examples of access point entries include … an indication as to whether the last attempt by the access terminal to associate with the access point was successful, the number of failed attempts to associate with the access point, a weighted ratio of successful associations with the access point with the most recent successes given more weight, … a weighted ratio of successful network connections through the access point with recent successes given more weight, an indication as to whether the last SIP registration was successful, the number of failed SIP registration attempts, the VoIP setup latency through the access point, the quality of the voice call in terms of jitter, delay, lost frames and dropped calls”).

Regarding Claim 28, NANDA discloses a non-transitory computer-readable medium storing computer code executable by a processor for wireless communications (FIG. 2, [0030], “The processor 210 may be implemented with one or more general purpose and/or specific application processors. Software programs residing in non-volatile memory 212 may be used by the general purpose processor(s) to control and manage access to the WWAN and WLAN, as well as provide other communication and processing functions”), comprising: 
code for identifying, by a UE, a first AP available for communication (FIG.2, UE 102, FIG.4, [0057], “In step 402, the access terminal accesses a list access points … In step 404, the access terminal selects one of the access points on the list based on the current traffic state of the access terminal. The selection of the access point may include a periodic scan having an interval that depends on the current traffic state of the access terminal”, wherein a AP is identified once selected); 
code for determining, by the UE, whether the first AP is suitable based, at least in part, on an indication for the first AP in an AP history table stored in a memory of the UE (FIG.2, UE 102, FIG.4, FIG.4, [0059], “the selection of the access point in step 404 may be based on indicators derived from information in a second list regarding access points that have previously served the access terminal”, [0058], “the access terminal updates the information related to the selected one of the access points. The updated information may relate to whether the access terminal is able to associate with the selected one of the access points, the quality of service provided by the selected one of the access points, or other information”, [0031], “the processor 210 may create and maintain a database with a list of access points that have previously provided service to the access terminal 102. This database, … may include historical information relating to the quality of service provided by each access point in the past”, wherein a database is synonymous to a table), wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the first AP ([0058], “whether the access terminal is able to associate with the selected one of the access points, the quality of service provided by the selected one of the access points, … The quality of service may include delay, jitter, packet loss rate, time taken to associate with the selected one of the access points, dropped frames, or other quality indicators”, see further in [0059]); and 
code for establishing communication between the UE and the first AP, in response to determining that the first AP is suitable (FIG.2, UE 102, FIG.4, [0063], “In step 410, the access terminal is handed off to the selected access point”, wherein the handoff would indicate an as establishment of connection between the UE and the selected AP because the communication between the UE and the AP is on user data ready transmission after the handoff ).
NANDA does not disclose:
code for identifying, at the UE in response to determining that the first AP is not suitable, a second AP, based, at least in part, on collocated Wi-Fi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP available for communication, and an indication for the second AP in the AP history table stored in the memory of the UE, wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the second AP wherein the second AP provided a service to the UE; and 
code for establishing communication between the UE and the second AP in response to identifying of the second AP.
However, MATER teaches:
code for identifying, at the UE in response to determining that the first AP is not suitable, a second AP, based, at least in part, on WiFi information in the AP history table for the second AP that the second AP is available for communication and an indication for the second AP in the AP history table stored in the memory of the UE, wherein the indication is based on UE-determined metrics determined during one or more prior communications between the UE and the second AP wherein the second AP provided a service to the UE (FIG. 7, FIG. 4, step S425, wherein when link quality of current AP is less than a roaming threshold, the UE switches to a new AP at S455, i.e., when the first AP is not suitable;  FIGS. 5-6, wherein the AP history table in FIG. 6 provides indications of the second AP available for communication and link quality is the metrics determined during one ore more prior communication between the UE and the second AP, i.e., STA scans as shown in FIG. 5; see Claim 15, the database is stored in the client station, i.e. UE; col. 5, lines 12-32, “selecting a new AP or remaining linked to the current AP … The STA can measure or calculate the link quality for the candidate APs, which may include the current AP, update a database with the link quality data, and select a new AP based on the updated database”, wherein the database in FIG. 6 is a AP history table, and wherein the new AP (i.e., second AP) is collocated with the current AP (i.e., first AP), because the STA can transmit/receive signal to/from both the current AP and the new AP, i.e., within a same or overlapped communication range for the STA; see further col. 7, line 49 through col. 8, line 44; see Claims 15-16,   “selecting the second access point from the database based on the measured link quality”; and col. 6, lines 4-21, “data throughput of a voice over Internet protocol (VoIP) signal that is transmitted to the STA from the current AP and a new AP”, also col. 5, lines 11-24, “roaming to a new AP …. roaming back to the current AP”); and 
code for establishing communication between the UE and the second AP in response to identifying of the second AP (FIGS. 4-6, col. 5, lines 60-63, “the link quality can fall rapidly to below a roaming threshold and the STA can switch to a new AP immediately. The new AP may be selected from a pre-tabulated list or database of candidate APs”, col. 6, lines 51-56; “the STA can switch to a new AP based on a sorted AP link quality database from a previous scan”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of MATER as mentioned above to the method of NANDA, in order to reduce the performance cost in each STA AP link scanning, for example, the STA may switch to a candidate AP based on a predicted link quality before the STA reaches the roaming threshold, thereby reducing latency and by decreasing the frequency of scans, thus to overcome some of performance issues in background scanning during a new AP discovery process and  (MATER: col.1, lines 41-47 and lines 51-65; col. 6, lines 28-31).
modified NANDA does not expressly disclose:
collocated WiFi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP (i.e., MATER’s indication is not based on collocated WiFi information in the AP history table).
However, HARA teaches:
collocated WiFi information in the AP history table for the second AP that the second AP is collocated with or accessible by the first AP ([0130], “a control process of the mobile terminal apparatus 101 in a case where handover is performed when the strength of radio waves from the connected AP drops”; [0132], “The communications control unit 606 ascertains whether handover by the first communications unit 601 is to be performed … the communications control unit 606 searches the connection history table 500 for connection history data in which the cell-ID "C2" of the cell C2 is set in the cell-ID field, and the ESSID "ESSID-C" of the connected AP is sent in the ESSID field”; see also [0098], FIGS. 4-5, wherein the ESSID and/or BSSID are the collocated WiFi information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of HARA as mentioned above to the method of NANDA, in order to improve the power consumption of the mobile terminals during searching for the next access point for handover when the reception signal strength of a signal received from the connected access point drops by utilizing a connection history table for connection history data as suggested by HARA (see [0008] and [0098], [0130] and [0132]).

Regarding Claim 30, modified NANDA discloses the non-transitory computer-readable medium of claim 28. 
NANDA further discloses having further stored thereon ([0030]), code comprising:
code for evaluating, at the UE, one or more modem metrics during camping of the UE on the first AP ([0044], “The candidate AP list may also include an indication as to whether QoS is enabled, the received signal strength indicator (RSSI) of the probe response or beacon of the access point the duration with RSSI above a given threshold”, [0045], “The WWAN Candidate List is created by the processor 210 from periodic scans for access points in the WWAN. The list may also be refreshed by observing the RSSI of any frame received from that access point”); 
code for evaluating, at the UE, one or more service metrics associated with a service hosted by the first AP during execution of the service ([0055], “The success, or failure, of the handoff is recorded by the processor in the Visited AP List … the processor also records in the Visited AP List various quality metrics for the target access point based on the current traffic state of the access terminal”, [0042], “Various metrics may be used to determine the voice quality of each call through an access point including, by way of example, delay, jitter, frame loss and dropped calls”); 
code for calculating one or more scores for the first AP based, at least in part, on the evaluated modem metrics and the evaluated service metrics ([0034], “the number of failed attempts to associate with the access point, a weighted ratio of successful associations with the access point with the most recent successes given more weight … the number of failed attempts to establish a network connection through the access point, a weighted ratio of successful network connections through the access point with recent successes given more weight … the number of failed SIP registration attempts, the VoIP setup latency through the access point, the quality of the voice call in terms of jitter, delay, lost frames and dropped calls”, wherein those parameters are calculated scores, wherein at least the lost frames and dropped calls are related to modem performance, see [0047], “the handoff of the access terminal 102 to the WLAN access point having the highest RSSI in the Candidate AP List with an enabled handoff flag for the current traffic state of the access terminal 102, provided the RSSI is above a threshold for a sustained period of time”); and 
code for updating, at the UE, the AP history table based, at least in part, on the calculated one or more scores for the AP ([0034], “The processor 210 may add access points to the Visited AP List by their MAC ID (unique identifier of the access point) … This information may be updated by the processor 210 every time it associates with an access point. Examples of access point entries include … an indication as to whether the last attempt by the access terminal to associate with the access point was successful, the number of failed attempts to associate with the access point, a weighted ratio of successful associations with the access point with the most recent successes given more weight, … a weighted ratio of successful network connections through the access point with recent successes given more weight, an indication as to whether the last SIP registration was successful, the number of failed SIP registration attempts, the VoIP setup latency through the access point, the quality of the voice call in terms of jitter, delay, lost frames and dropped calls”).

Regarding Claim 31, modified NANDA discloses the UE of Claim 25.
NANDA further discloses wherein a radio access technology (RAT) of the first AP is different from a RAT of the second AP (FIG. 1, WWAN 104 and WLAN 118). 

Regarding Claim 33, modified NANDA discloses the non-transitory computer-readable medium of Claim 28.
NANDA further discloses wherein a radio access technology (RAT) of the first AP is different from a RAT of the second AP (FIG. 1, WWAN 104 and WLAN 118). 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NANDA, MATER and HARA as applied in Claims 1 and 14, and further in view of  TAGG (US 2005/0286466 A1).
Regarding Claim 5,  modified NANDA discloses the method of claim 1.
modified NANDA does not expressly disclose (emphasis added): wherein identifying the first AP available for communication is in response to receiving a request to initiate a service.
However, TAGG teaches:
wherein identifying the first AP available for communication is in response to receiving a request to initiate a service (FIG. 10, WLAN AP; FIG. 28a, steps 2801-2809, [0413], “the user selects the number that they wish to call, … The phone number then needs to be passed to the AP to make the call but this can only be done once a connection to the AP has been established. It is therefore necessary to check which AP the user wishes to connect to so, if they have not selected one before, they must do so now before a call can be made. This is done by searching for all available APs in the vicinity in step 2804, displaying a list to the user, and waiting for them to select their preferred AP in step 2803”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of TAGG as mentioned above to the method of NANDA, in order to identify a AP to support a wireless subscriber service in response to a user request as suggested by TAGG ([0413]). 

Regarding Claim 18, modified NANDA discloses the UE of claim 14. 
modified NANDA does not expressly disclose (emphasis added): wherein the processor is further configured such that identifying the first AP available for communication is in response to receiving a request to initiate a ervice.
However, TAGG teaches:
wherein the processor is further configured such that identifying the first AP available for communication is in response to receiving a request to initiate a service (FIG. 10, WLAN AP; FIG. 28a, steps 2801-2809, [0413], “the user selects the number that they wish to call, … The phone number then needs to be passed to the AP to make the call but this can only be done once a connection to the AP has been established. It is therefore necessary to check which AP the user wishes to connect to so, if they have not selected one before, they must do so now before a call can be made. This is done by searching for all available APs in the vicinity in step 2804, displaying a list to the user, and waiting for them to select their preferred AP in step 2803”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of TAGG as mentioned above to the method of NANDA, in order to identify a AP to support a wireless subscriber service in response to a user request as suggested by TAGG ([0413]).

Claims 4, 17, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over NANDA, MATER and HARA as applied in Claims 1, 14, 25 and 28, and further in view of  ANDERSON (US 2013/0078977 A1).
Regarding Claim 4, modified NANDA discloses the method of claim 1. 
modified NANDA does not disclose:
in response to determining that the first AP is not suitable: 
identifying, at the UE, that there is no second AP that is available for communication; and establishing communication between the UE and the first AP, in response to identifying that there is no second AP available for communication or based on pre-defined rules for at least emergency calls or roaming calls.
However, ANDERSON teaches:
in response to determining that the first AP is not suitable (FIG. 2A, wherein a multimode PCD is illustrated, [0075], “the multi-mode PCD 100 is roaming in a geographic region in which no base stations exist that provide LTE mode or in which only an unacceptably low -quality RF signal link can be established with a base station in LTE mode”): 
identifying, at the UE, that there is no second AP that is available for communication ([0075], “no base stations exist that provide LTE mode”); and 
establishing communication between the UE and the first AP, in response to identifying that there is no second AP available for communication or based on pre-defined rules for at least emergency calls or roaming calls ( [0075], “then the multi-mode PCD 100 may select an alternative mode that may not be capable of providing as high a rate of data transmission throughput”, wherein the PCD is connected to the only AP in roaming region for making roaming calls (e.g., not losing a call when moved to a second region) , that has a weak or low quality air link; see [0102], “a single base station (not shown) may include multiple airlink systems and thus be capable of multi-mode operation, just as the multi-mode PCD 100 is capable of multi-mode operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of ANDERSON as mentioned above to the method of NANDA, in order to make roaming call when a UE moves to a roaming region where there is no second AP available for communication, although the link quality or other performance metrics of the access AP is not good, as suggested by ANDERSON ([0075]).

Regarding Claim 17, modified NANDA discloses the UE of claim 14. 
modified NANDA does not disclose: wherein the processor is further configured to in response to determining that the first AP is not suitable: 
identify that there is no second AP that is available for communication; and
establish communication between the UE and the first AP, in response to identifying that there is no second AP available for communication or based on pre-defined rules for emergency calls or roaming calls.
However,  ANDERSON teaches:
wherein the processor is further configured to in response to determining that the first AP is not suitable (FIG. 2A, wherein a multimode PCD is illustrated, [0075], “the multi-mode PCD 100 is roaming in a geographic region in which no base stations exist that provide LTE mode or in which only an unacceptably low -quality RF signal link can be established with a base station in LTE mode”): 
identify, at the UE, that there is no second AP that is available for communication ([0075], “no base stations exist that provide LTE mode”); and
establish communication between the UE and the first AP, in response to identifying that there is no second AP available for communication or based on pre-defined rules for at least emergency calls or roaming calls ( [0075], “then the multi-mode PCD 100 may select an alternative mode that may not be capable of providing as high a rate of data transmission throughput”, wherein the PCD is connected to the only AP in roaming region for making roaming calls (e.g., not losing a call when moved to a second region) , that has a weak or low quality air link; see [0102], “a single base station (not shown) may include multiple airlink systems and thus be capable of multi-mode operation, just as the multi-mode PCD 100 is capable of multi-mode operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of ANDERSON as mentioned above to the method of NANDA, in order to make roaming call when a UE moves to a roaming region where there is no second AP available for communication, although the link quality or other performance metrics of the access AP is not good, as suggested by ANDERSON ([0075]).

Regarding Claim 32, modified NANDA discloses the UE of claim 25. 
modified NANDA does not disclose: in response to determining that the first AP is not suitable: 
means for identifying that there is no second AP that is available for communication; and
means for establishing communication between the UE and the first AP, in response to identifying that there is no second AP available for communication or based on pre-defined rules for emergency calls or roaming calls.
However,  ANDERSON teaches:
in response to determining that the first AP is not suitable (FIG. 2A, wherein a multimode PCD is illustrated, [0075], “the multi-mode PCD 100 is roaming in a geographic region in which no base stations exist that provide LTE mode or in which only an unacceptably low -quality RF signal link can be established with a base station in LTE mode”): 
means for identifying, at the UE, that there is no second AP that is available for communication ([0075], “no base stations exist that provide LTE mode”); and
means for establishing communication between the UE and the first AP, in response to identifying that there is no second AP available for communication or based on pre-defined rules for at least emergency calls or roaming calls ( [0075], “then the multi-mode PCD 100 may select an alternative mode that may not be capable of providing as high a rate of data transmission throughput”, wherein the PCD is connected to the only AP in roaming region for making roaming calls (e.g., not losing a call when moved to a second region) , that has a weak or low quality air link; see [0102], “a single base station (not shown) may include multiple airlink systems and thus be capable of multi-mode operation, just as the multi-mode PCD 100 is capable of multi-mode operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of ANDERSON as mentioned above to the method of NANDA, in order to make roaming call when a UE moves to a roaming region where there is no second AP available for communication, although the link quality or other performance metrics of the access AP is not good, as suggested by ANDERSON ([0075]).

Regarding Claim 34, modified NANDA discloses the UE of claim 28. 
modified NANDA does not disclose: code comprising in response to determining that the first AP is not suitable: 
code for identifying that there is no second AP that is available for communication; and
code for establishing communication between the UE and the first AP, in response to identifying that there is no second AP available for communication or based on pre-defined rules for emergency calls or roaming calls.
However,  ANDERSON teaches:
code comprising in response to determining that the first AP is not suitable (FIG. 2A, wherein a multimode PCD is illustrated, [0075], “the multi-mode PCD 100 is roaming in a geographic region in which no base stations exist that provide LTE mode or in which only an unacceptably low -quality RF signal link can be established with a base station in LTE mode”): 
code for identifying, at the UE, that there is no second AP that is available for communication ([0075], “no base stations exist that provide LTE mode”); and
code for establishing communication between the UE and the first AP, in response to identifying that there is no second AP available for communication or based on pre-defined rules for at least emergency calls or roaming calls ( [0075], “then the multi-mode PCD 100 may select an alternative mode that may not be capable of providing as high a rate of data transmission throughput”, wherein the PCD is connected to the only AP in roaming region for making roaming calls (e.g., not losing a call when moved to a second region) , that has a weak or low quality air link; see [0102], “a single base station (not shown) may include multiple airlink systems and thus be capable of multi-mode operation, just as the multi-mode PCD 100 is capable of multi-mode operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of ANDERSON as mentioned above to the method of NANDA, in order to make roaming call when a UE moves to a roaming region where there is no second AP available for communication, although the link quality or other performance metrics of the access AP is not good, as suggested by ANDERSON ([0075]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416